Title: From James Madison to James Monroe, 26 March 1811
From: Madison, James
To: Monroe, James


private
Dear SirWashington March 26. 1811
I have recd. your letter of the 23d. and learn with much pleasure that you are not disinclined to the Station wch. the one answered by it, presented to your consideration. In discharging the duties of this Station, I am aware that the Functionary must carry into it, a just respect for his own principles, and above all for the dictates of his Conscience. But with the mutual knowledge of our respective views of the foreign as well as domestic interests of our Country, I see no serious obstacle on either side, to an association of our labors in promoting them. In the general policy of avoiding war, by a strict & fair neutrality towards the Belligerents, and of settling amicably, our differences with both; or with either, as leading to a settlement with the other; or that failing, as putting us on better ground against him, there is & has been an entire concurrence among the most enlightened who have shared in the public Councils since the year 1800. A like concurrence has prevailed in the opinion, that whilst on one hand, it is of great importance to the interests of the U. S. that peace should be preserved, and commerce obtained with the Continent of Europe, there are on the other hand, powerful reasons in favor of an adjustment with the great Maritime power, who, tho’ liable to suffer much from our enmity, is capable also of doing us much harm or good, according to her disposition towards us. In favor of a cordial accomodation with G. Britain, there has certainly never ceased to be a prevailing disposition in the Executive Councils, since I became connected with them. In the terms of accomodation, with that as with other powers, differences of opinion must be looked for, even among those most agreed in the same general views. These differences however lie fairly within the compass of free consultation and mutual concession, as subordinate to the necessary Unity belonging to the Executive Dept. I will add that I perceive not, any commitments even in the case of the abortive adjustment with that power, that could necessarily embarrass deliberations on a renewal of negociations; inasmuch as the variance of opinion turned not a little on different understandings of certain facts & constructive intentions, rather than on the merits of the questions decided; and as the questions more immediately interesting to the harmony of the two Countries, namely as to the Chesapeake, the orders in Council, and Blockades, are either of subsequent date, or left without any positive decision.
The strong ties which bind you to your present Station did not fail to occur, but having no doubt myself that the range & scope of the business in the Dept. of State, in times like the present at least, give to talents & services there, more importance than belongs to a local sphere, I readily concluded that the delicacy of the exchange proposed to you, was superseded not only by that consideration, but by the fair presumption, that it would equally accord with the patriotic views of your Constituents. I shall of course accompany the commission to be forwarded with a line referring to it. But it deserves our joint consideration whether remarks for a public use not usual, & connecting the magnitude of the Crisis, with a particular selection of services, might not afford to local or personal feelings elsewhere, an occasion for disadvantageous misconstructions or perversions. The Commission will bear date the 1st. of Apl. the date of the vacancy to be filled. Would it be possible for you to be here within a day or two after? You will find it convenient on every acct. to come in the first instance without your family; and there is important business that claims the earliest attention. Favor me with a line on the Subject, and be assured of my great esteem & sincere friendship.
James Madison
